DETAILED ACTION
This action is responsive to RCE filed on August 5th, 2021. 
Claims 1~4, 6, 9~14, and 18~20 are examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/05/21 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1~4, 6, 9~14, and 18~20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Limitations regarding presenting a logical connection graph is addressed by the newly cited reference below.
In response to Applicant’s remarks (Pg. 7, ¶1), that the flow information collected in Brandwine is used to “detect various misconfigurations of various components, malicious agents that may be attacking the network, and the like”. Examiner respectfully disagrees because it appears Applicant is arguing intended usage of Brandwine’s flow collection instead of the information being used for a “mapping” of the virtual machines to 
In response to Applicant’s remarks (Pg. 7, ¶2), that Chheda only teaches that configuration is translated to a “standardized format”. This teaching, how, is insufficient to disclose the elements of claim 1 because moving from one infrastructure to a different infrastructure conveys that the two networks are different and thus cannot be standardized. Examiner respectfully disagrees because the standardized format argued by Applicant has nothing to do with network configuration but how the backup/recovery system produces a file stored in a standardized format i.e., XML format, to which is then transmitted to the target computing environment (C2: 37~44). Nothing in Chheda suggests that the file can be used anywhere or that the source and target computing environments are “standardized”. The configuration file makes it simpler to provision the target computing environment. 
As such the rejection is sustained below:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1~4, 6, 9, 10, 12~16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madhu et al. hereinafter Madhu (U.S 2016/0048408) in view of Brandwine et al. hereinafter Brandwine (U.S 2017/0262300), Smith et al. hereinafter Smith (U.S 2013/0159864) and further in view of Vatnikov et al. hereinafter Vatnikov (U.S 2015/0341221).
Regarding Claim 1,
Madhu taught a method for generating a recovery plan to automatically provision a network at a target site, the method comprising: 
discovering a network topology of a source site, wherein the network of the source site includes a plurality of virtual machines, wherein the network topology includes subnets and IP address ranges [¶55, auto-discover and blueprint virtual servers; ¶142, derived subnets; Fig. 8 and associated description]; 
matching each of the plurality of virtual machines to the network topology to create a mapping of the plurality of virtual machines to the discovered subnets [¶142, IP address mapping rules for the VMs; ¶145, derived source subnet has a mapping rule to a defined target subnet]; and 
preparing the recovery plan to auto-provision a network of the target site such that a connectivity of the target site is equivalent to a connectivity of the network of the source site [¶144, failover plan needs subnet mapping; ¶145, allocating target subnet to map to the source subnets to complete the failover].
 Madhu did not specifically teach performing a network analysis which includes sniffing network traffic at the source site, to identify IP addresses for each of the plurality of virtual machines at the source site; determining which virtual machines communicate with which virtual machines based on the network analysis; matching each of the plurality of virtual machines to the network topology based on the analysis to create a mapping of the plurality of virtual machines to the discovered subnets; and wherein the recovery plan, during implementation, is configured to construct the network at the target site to correspond to the network associated with a recovery point.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Brandwine’s teaching of performing a network analysis which includes sniffing network traffic at the source site, to identify IP addresses for each of the plurality of virtual machines at the source site and determining which virtual machines communicate with which virtual machines based on the network analysis with the teachings of Madhu, because the combination would allow a user to know more detailed information about the network traffic flowing through the virtual resources [¶3].
The combination of Madhu and Brandwine did not specifically teach analyzing the IP addresses and the subnets to include logical connections between virtual machines in the mapping, wherein the logical connections include routes from a virtual machine in a first subnet to a virtual machine in a second subnet; wherein the recovery plan, during implementation, is configured to construct the network at the target site to correspond to the network associated with a recovery point, wherein preparing the recovery plan includes translating the logical connections to equivalent network objects at the target 
Smith taught analyzing the IP addresses and the subnets to include logical connections between virtual machines in the mapping, wherein the logical connections include routes from a virtual machine in a first subnet to a virtual machine in a second subnet [¶5, device configuration data is analyzed to identify one or more interfaces of each of the number of network devices, and to identify subnets to which the one or more interfaces connect] and presenting a logical connection graph illustrating how the production site is restored to the target site [¶7, topology view of the network including graphical representations of the devices, interfaces within the devices, and connections between the interfaces and subnets; ¶76].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Brandwine’s teaching of analyzing the IP addresses and the subnets to include logical connections between virtual machines in the mapping, wherein the logical connections include routes from a virtual machine in a first subnet to a virtual machine in a second subnet and presenting a logical connection graph illustrating how the production site is restored to the target site with the teachings of Madhu and Brandwine, because the combination would allow a user to understand how a given network is configured and how data traverses through the given network [Smith: ¶3].
The combination of Madhu, Brandwine, and Smith did not specifically teach wherein the recovery plan, during implementation, is configured to construct the network at the target site to correspond to the network associated with a recovery point, wherein 
Vatnikov taught wherein the recovery plan, during implementation, is configured to construct the network at the target site to correspond to the network associated with a recovery point [¶14, applying the IP customization according to the rule’s resolve function for reconfiguring VM at network R], wherein preparing the recovery plan includes translating the logical connections to equivalent network objects at the target site [¶12, IP Mapper defines rules on specific network mapping; ¶14, the resolver function maps the old subnet at Network-P to the new subnet at Network-R as parameter values to generate a configuration script executed on the VMs at the Network-R].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Vatnikov’s teaching of wherein the recovery plan, during implementation, is configured to construct the network at the target site to correspond to the network associated with a recovery point and wherein preparing the recovery plan includes translating the logical connections to equivalent network objects at the target site with the teachings of Madhu, Brandwine, and Smith, because the combination would eliminate the need for the user to specify desired TCP/IP settings on a per-VM basis prior to disaster recovery [Vanikov: ¶7].
Regarding Claim 2,
Madhu taught further comprising discovering the network topology of the source site by detecting subnets, address ranges for each of the subnets, and/or routes in the network topology of the source site [¶55; ¶71, network information].
Regarding Claim 3,

Regarding Claims 4,
The combination of Madhu in view of Brandwine taught further comprising discovering the network topology based on VLAN configurations, wherein the VLAN configurations are determined using APIs or agents [¶20; ¶22, agent 120 collect network traffic data that includes flows between subnets (see Fig. 1 and 3B)]. See motivation of claim 1 above.
Regarding Claim 6,
The combination of Madhu, Brandwine, and Smith in view of Katnikov taught wherein matching each of the plurality of virtual machines to the network topology, the method further comprising matching each of the plurality of virtual machines to specific subnets [Katnikov: ¶10~¶11]. See motivation of claim 1 above.
Regarding Claim 9,
Madhu taught further comprising presenting the recovery plan to user for approval or for changes [¶146; ¶104].
Regarding Claim 10,
Madhu taught further comprising recovering the network of the target site in accordance with the recovery plan [¶137].
Regarding Claims 12~14, 18, and 19, the claims are similar in scope to claims 1~4, 6, 9, 10 respectively and therefore, rejected under the same rationale.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madhu, Brandwine, Smith, and Vatnikov in view of Chheda (U.S Patent 9,594,640).
Regarding Claims 11 and 20,

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Chheda’s teaching of translating terms in the recovery plan to account for differences in infrastructure between the source site and the target site with the teachings of Madhu, Brandwinde, Smith, and Vatnikov, because the combination would migrate a portion of the resources of the computing environment to some other portion of the computing environment when certain components fail or cease to function at their optimal level (Chheda: C1: 21~28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/HEE SOO KIM/Primary Examiner, Art Unit 2457